DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 12 March 2021.
Claims 1, 3 – 6, 13 and 16 – 17 are pending.
Applicant’s remarks have been fully considered and are persuasive.  The objections and rejections of Office Action mailed 21 January 2021 have been withdrawn. 
The claims, as amended below, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Guinn (Reg. No. 72,863) on 01 April 2021.
Title is amended in accordance with MPEP 606.01.
The application has been amended as follows: 
Title
BASED ON REPLACING CHILD NODE IDENTIFIERS WITH PARENT NODE IDENTIFIER

Claims
1. (Currently Amended)  A method of restoring data, comprising: 
obtaining an index related to a group of data blocks, the index comprising multi-level nodes for obtaining the group of data blocks; 
determining a node identifier set of a plurality of nodes in the index corresponding to a plurality of data blocks to be restored, the group of data blocks comprising the plurality of data blocks; 
determining, based on the index and the node identifier set, that a first group of child node identifiers, related [[in]] to a first group of child nodes, is to be replaced with a father node identifier of a father node of the first group of child nodes, where the first group of child node identifiers is in the node identifier set, wherein determining that the first group of child node identifiers is to be replaced with a father node identifier further comprises: 
determining a first number of child nodes in the first group of child nodes and a second number of child nodes related to the father node in the index; 
and determining, based on the first number and the second number, that the first group of child node identifiers is to be replaced with the father node identifier; 
and in response to replacing the first group of child node identifiers with the father node identifier, sending, to a backup server, a request to obtain the plurality of data blocks from the backup server, the request comprising the father node identifier.

4. (Currently Amended)  The method according to Claim 1, wherein sending, to the backup server, the request to obtain the plurality of data blocks comprises: 
in response to replacing the first group of child node identifiers with the father node identifier, determining whether there is a second group of child nodes of the father node in the index, the second group of child nodes being different from the first group of child nodes; 
in response to determining that there is the second group of child nodes, determining a second group of child node identifiers related to the second group of child nodes; 
and adding the second group of child node identifiers to the request to enable the backup server not to transfer data blocks related to the second group of child node identifiers.

5. (Cancelled)

6. (Cancelled)

13. (Currently Amended) A computer program product being tangibly stored on a non- transitory computer readable storage medium and comprising machine executable instructions which, when executed, cause a machine to perform a method comprising: 
obtaining an index related to a group of data blocks, the index comprising multi-level nodes for obtaining the group of data blocks; 
determining a node identifier set of a plurality of nodes in the index corresponding to a plurality of data blocks to be restored, the group of data blocks comprising the plurality of data blocks; 
that a first group of child node identifiers, related to a first group of child nodes. of the plurality of nodes is to be replaced with a father node identifier of a father node of the first group of child nodes, where the first group of child node identifiers is in the node identifier set, wherein determining that the first group of child node identifiers is to be replaced with a father node identifier further comprises: 
determining a first number of child nodes in the first group of child nodes and a second number of child nodes related to the father node in the index; 
and determining, based on the first number and the second number, that the first group of child node identifiers is to be replaced with the father node identifier; 
and in response to replacing the first group of child node identifiers with the father node identifier, sending, to a backup server, a request to obtain the plurality of data blocks from the backup server, the request comprising the father node identifier.

16. (Currently Amended)  The computer program product of Claim 13, wherein determining, based on the first number and the second number, that the first group of child node identifiers is to be replaced with the father node identifier comprises: 
determining a ratio of the first number to the second number; 
determining whether the ratio exceeds a threshold; 
and in response to the ratio exceeding the threshold, replacing the first group of child node identifiers with the father node identifier.

17. (Currently Amended)  The computer program product of Claim 13, wherein sending, to the backup server, the request to obtain the plurality of data blocks comprises: 

in response to determining that there is the second group of child nodes, determining a second group of child node identifiers related to the second group of child nodes; 
and adding the second group of child node identifiers to the request to enable the backup server not to transfer data blocks related to the second group of child node identifiers.

Reasons for Allowance
Amended claim 1 incorporates subject matter of claim 2 that has been indicated as allowable over prior art in Office Action mailed 21 January 2021.  Therefore, amended claim 1 is in condition for allowance.
Similarly, amended claim 13 incorporates subject matter of claim 14 that has also been indicated as allowable over prior art in Office Action mailed 21 January 2021.  Therefore, amended claim 13 is also in condition for allowance.
Claims, dependent upon independent claims 1 or 13, are also allowable because said independent claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIE YEW/            Examiner, Art Unit 2139